Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered April 7, 1998, convicting defendant, after a jury trial, of two counts of murder in the second degree, and sentencing him to consecutive terms of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. On the contrary, we find the evidence to be overwhelming. There is no basis upon which to disturb the jury’s determinations concerning credibility.
Defendant was not deprived of a fair trial by brief, limited testimony about the presence of what appeared to be narcotics in defendant’s apartment. The testimony was received to complete the narrative of an incident in which defendant fled from police who were investigating the instant murders. The People made no attempt to influence the jury to consider this evidence as demonstrating defendant’s criminal propensity (see, People v Chadwick, 227 AD2d 123, lv denied 88 NY2d 981).
Defendant opened the door to testimony that the person who allegedly hired defendant to kill one of the victims refused, through his lawyer, to speak to a detective who was investigating the crimes. This testimony was responsive to a line of inquiry that defendant had been pursuing at length on cross-examination, and the People did not seek to draw any impermissible inferences from that individual’s refusal to speak to the police.
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we *337decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J. P., Williams, Tom, Wallach and Friedman, JJ.